      Case: 1:19-cv-00145-DAP Doc #: 92 Filed: 03/04/19 1 of 4. PageID #: 2060




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 DIGITAL MEDIA SOLUTIONS, LLC                 )
                                                        CASE NO. 1:19-cv-145
                                              )
                        Plaintiff,            )
                                              )         JUDGE DAN AARON POLSTER
                                              )
 v.                                           )         MAGISTRATE JUDGE
                                              )         THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO, LLC,               )
 et al.                                       )
                                              )
                        Defendants.           )


             OBJECTION OF THE STUDENT INTERVENORS TO THE
      MOTION TO AMEND THE ORDER APPOINTING THE RECEIVER, AND TO
       THE STIPULATION AND AGREED ORDER BETWEEN THE RECEIVER,
       PLAINTIFF, DEFENDANTS, AND U.S. BANK NATIONAL ASSOCIATION

       Now come Student Intervenors, Emmanuel Dunagan, Jessica Muscari, Robert J. Infusino

and Stephanie Porreca, by and through their undersigned counsel, and respectfully oppose the

Motion to Amend the Order Appointing Receiver filed by Receiver Mark E. Dottore (ECF 72) and

the entry of the Stipulation and Agreed Order Between Receiver, Plaintiff, Defendants,

Receivership Entities, and U.S. Bank (ECF 73) and state as follows.

       The Receiver’s Motion and the Stipulation do not give sufficient detail to support the entry

of either Order. The Receiver fails to give any reasoned explanation as to why the changes are

necessary to the Receivership Order, nor identify the “government entities and lenders” with

“significant interests in the litigation” (Dkt. 72 at 1) so that Student Intervenors can make an

informed judgment about whether their significant interests in the litigation will be affected. The

Student Intervenors echo the position of Intervenor Buncher Company as set forth in its opposition
     Case: 1:19-cv-00145-DAP Doc #: 92 Filed: 03/04/19 2 of 4. PageID #: 2061



to the Motion (ECF 76), and request that the Court set a briefing schedule on the Motion and

schedule a hearing on the same.

       Similarly, the Receiver’s Stipulation and Order provide no explanation of what “The

Candlewood Holdback Amount” is, or why it should “be used or otherwise disposed of . . . without

the need for a further Court Order.” Dkt. 73 at 3. By want of such content, the Motion can only

serve to deprive the interested parties, who are not privy to the dealings between the Receiver and

Defendants’ creditors, of their due process rights.




                                                 2
    Case: 1:19-cv-00145-DAP Doc #: 92 Filed: 03/04/19 3 of 4. PageID #: 2062



Dated: March 4, 2019

                                      Respectfully submitted,

                                      s/Richard S. Gurbst
                                      Richard S. Gurbst (Bar # 0017672)
                                      Eleanor M. Hagan (Bar # 0091852)
                                      SQUIRE PATTON BOGGS (US) LLP
                                      4900 Key Tower
                                      127 Public Square
                                      Cleveland, Ohio 44114
                                      Telephone: +1 216 479 8500
                                      E-mail: richard.gurbst@squirepb.com

                                      Eric Rothschild
                                      (Admitted Pro Hac Vice)
                                      Alexander S. Elson
                                      (Admitted Pro Hac Vice)
                                      NATIONAL STUDENT LEGAL DEFENSE NETWORK
                                      1015 15th Street NW, Suite 600
                                      Washington, DC 20005
                                      Telephone: +1 202 734 7495
                                      E-mail: alex@nsldn.org
                                               eric@nsldn.org

                                      Counsel for Student Intervenors,
                                      Emmanuel Dunagan, Jessica Muscari,
                                      Robert J. Infusino and Stephanie Porreca




                                       3
     Case: 1:19-cv-00145-DAP Doc #: 92 Filed: 03/04/19 4 of 4. PageID #: 2063



                                CERTIFICATE OF SERVICE

       It is hereby certified that on the 4th day of March, 2019, the foregoing Objection was

electronically filed through the Court’s CM/ECF system, which caused the parties or counsel to

be served by electronic means. The parties may access this filing through the Court’s ECF system.



                                                    s/Richard S. Gurbst
                                                    One of the Attorneys for Student Intervenors




                                                4
